Name: Council Regulation (EEC) No 1791/81 of 29 June 1981 extending the arrangements applicable to trade between Greece and the ACP States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 Official Journal of the European Communities No L 179/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1791/81 of 29 June 1981 extending the arrangements applicable to trade between Greece and the ACP States THE COUNCIL OF THE EUROPEAN COMMUNITIES, (EEC) No 439/81 (!), as extended by Regulation (EEC) No 1122/81 (2), HAS ADOPTED THIS REGULATION : Article 1 From 1 July 1981 until 31 December 1981 , the arran ­ gements applicable to trade between Greece and the ACP States shall be those resulting from the Annex to Regulation (EEC) No 439/81 . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Additional Protocol to the Second ACP-EEC Convention following the accession of the Hellenic Republic to the European Economic Community was initialled on 24 June 1981 ; Whereas, pending the entry into force of this Protocol, the Community should, in the light thereof, extend autonomously from 1 July 1981 the arrange ­ ments applicable to trade between Greece and the ACP States as established by Council Regulation Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1981 . For the Council The President Ch. A. van der KLAAUW (') OJ No L 53 , 27 . 2. 1981 , p . 19 . I2 ) OJ No L 118 , 30 . 4. 1981 , p . 14 .